[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
This lawsuit first came to this court by writ, summons and complaint filed July 19, 1995 and returnable July 25, 1995, wherein the plaintiffs claimed damages for rent, property CT Page 14166 damage and legal fees. The file reflects the sheriff's return indicating abode service on the defendant Kathie L. Bach on July 12, 1995.
A default for failure to appear was granted as to the defendant Kathie L. Bach on August 16, 1995.
The matter was claimed to a hearing in damages to the court and a hearing was held on November 29, 1995.
The plaintiff Charles Caliendo appeared and testified.
The court makes the following findings of fact.
Charles Caliendo as owner and Kathie L. Bach as tenant entered into a certain residential lease agreement on March 26, 1993 for premises known as 3 South Main Street, Apt. #3, Jewett City. The monthly rent was 675.00. (See Plaintiff's Exhibit A.) The defendant stopped making rental payments on June 9, 1994. The security deposit was applied against rental payments due while the defendant was in possession.
The defendant Bach vacated the premises on August 28, 1994. The premises were damaged by the defendant Bach in part due to keeping pets in the unit. (See Plaintiff's Exhibit B, 12 photographs.)
The defendant Bach is not in the military service of the United States.
The court finds the issues for the plaintiff and awards $1,635.00 for unpaid delinquent rent, $550.00 for physical damages to the premises and $327.75 in attorney's fees. Total Judgment $2,512.75 plus costs as against the defendant Kathie L. Bach only.
Austin, J. CT Page 14167